NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


NEELAM UPPAL,                                 )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-2356
                                              )
WELLS FARGO BANK, N.A.,                       )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 3, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Thomas H. Minkoff, Judge.

Neelum Uppal, pro se.

Kimberly S. Mello and Vitaliy Kats of
Greenberg Traurig, P.A., Tampa; and
Michele L. Stocker of Greenberg Traurig,
P.A., Ft. Lauderdale, for Appellee.




PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and BLACK, JJ., Concur.